Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach or clearly suggest the limitations stating:
a blocking material on a second portion of the semiconductor fin adjacent the first portion, the blocking material comprising silicon, carbon, and nitrogen,
an interlayer dielectric material on the third portion of the semiconductor fin adjacent to the second portion; and 
a gate sidewall spacer on the blocking material and adjacent the gate, 
wherein the blocking material and the gate sidewall spacer are adjacent to the interlayer dielectric material and between the gate and the interlayer dielectric material.

Cai et al. (PG Pub. No. US 2015/0137271 A1) teaches a blocking material (130) on a second portion of a semiconductor fin (106) adjacent a first portion of the semiconductor fin (fig. 2H: 130 disposed over portion of 106 adjacent to 124/126), the blocking material comprising silicon and nitrogen (¶ 0042)
an interlayer dielectric material (116) on the third portion of the semiconductor fin adjacent to the second portion (fig. 2H: 116 on portion of 106 adjacent to 130); and 
a gate sidewall spacer (118) on the blocking material and adjacent the gate (fig. 2H: 118 disposed on 130 adjacent to 128/132), 
wherein the blocking material and the gate sidewall spacer are adjacent to the interlayer dielectric material and the gate sidewall spacer is between the gate and the interlayer dielectric material (fig. 2H: 130 and 118 adjacent to 116 and 118 is between 128/132 and 116).
However, Cai is silent to the blocking material further comprising carbon, or the blocking material is disposed between the gate and the interlayer dielectric material as required by independent claims 1, 8 and 15.
Khakifirooz et al. (PG Pub. No. US 2014/0124840 A1) teaches blocking material 45 disposed on fin structure 32/34/36 between gate 54 and interlayer dielectric material 60 (see fig. 11B among others), but is silent to the blocking material comprising silicon, carbon and nitrogen as required by independent claims 2 and 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894